Case 19-02134-GLT            Doc 550    Filed 08/13/21 Entered 08/13/21 18:24:10            Desc Main
                                       Document      Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 _____________________________________

 IN RE:                                                  Case No. 18-24070-GLT
                                                         Chapter 7
 ONE JET, INC.,

             Debtor.                                     Adversary No. 19-02134-GLT
                                                         Related Docs. Nos. 504, 507, 510, 536, and
 _____________________________________
                                                         540
 WOODY PARTNERS, et al.,
                                                         Hearing Date and Time:
                       Plaintiffs,                       August 26, 2021 at 11:30 a.m.

          v.                                             Objection Deadline:
                                                         August 9, 2021
 MATTHEW R. MAGUIRE, PATRICK MAGUIRE,
 BOUSTEAD SECURITIES, LLC, and MELVIN
 PIRCHESKY,

                       Defendants.

 ______________________________________

 BOUSTEAD SECURITIES, LLC,

                       Movant,

          v.

 NO RESPONDENT.

 ______________________________________


                     DEFENDANT BOUSTEAD SECURITIES, LLC’S MOTION
                      FOR LEAVE OF COURT TO EXCEED PAGE LIMITS

          Defendant Boustead Securities, LLC, by and through its undersigned counsel, respectfully

 presents this Motion for Leave of Court to Exceed Page Limits (this “Motion”), requesting for this

 Court to allow it to submit a brief in opposition to Plaintiffs’ Motion for Leave to Amend Plaintiffs’

 Amended Complaint in excess of the page limits set forth in W.D.Pa.L.B.R. 7008-1(d), as follows:


 4845-7302-9569.1
 4822-4369-2021.v1
Case 19-02134-GLT              Doc 550     Filed 08/13/21 Entered 08/13/21 18:24:10            Desc Main
                                          Document      Page 2 of 3



          1.         On or about July 19, 2021, Plaintiffs filed their Motion for Leave to Amend

                     Plaintiffs’ Amended Complaint (Doc. No. 504) (“Plaintiffs’ Motion”).

          2.         Pursuant to the Court’s Scheduling Order (Doc. No. 507), Defendant Boustead

                     Securities, LLC’s (“Boustead”) opposition (“Boustead’s Opposition”) to Plaintiffs’

                     Motion must be filed on or before August 9, 2021.

          3.         Under Bankr. W.D.Pa.L.B.R. 7008-1(d), “[b]riefs shall be limited to twenty (20)

                     pages.”

          4.         Boustead requests leave to file Boustead’s Memorandum of Law in Opposition to

                     Plaintiffs’ Motion for Leave to Amend Plaintiffs’ Amended Complaint (the “Memo

                     of Law”), which consists of argument set forth on 28 total pages, which exceeds

                     the 20-page limit set forth in Bankr. W.D.Pa.L.B.R. 7008-1(d), because the

                     arguments set forth in Plaintiffs’ Motion raise new and complex issues in their

                     attempt for leave to assert a brand new claim against two (2) brand new parties in

                     this case, and Boustead is unable to provide the factual background and is unable

                     to articulate the legal arguments necessary to fully oppose Plaintiff’s Motion within

                     the 20-page limit.

          5.         For clarity and consistent with this Court’s rules and procedures, Boustead will be

                     forthwith filing the Memo of Law as a separate document on the cm/ecf system

                     with a notation relating the Memo of Law back to this Motion.

          6.         These reasons constitute good cause justifying leave for Boustead to exceed the

                     page limit set forth in Rule 7008-1(d).




                                                       2
 4845-7302-9569.1
 4822-4369-2021.v1
Case 19-02134-GLT        Doc 550    Filed 08/13/21 Entered 08/13/21 18:24:10            Desc Main
                                   Document      Page 3 of 3



          WHEREFORE, Defendant Boustead Securities, LLC, respectfully requests that this Court

 enter an order authorizing it to file a Memorandum of Law in Opposition to Plaintiffs’ Motion for

 Leave to Amend Plaintiffs’ Amended Complaint in excess of the page limits set forth in

 Bankr. W.D.Pa.L.B.R. 7008-1(d), and to deem the proposed Memorandum of Law in Opposition

 to Plaintiffs’ Motion for Leave to Amend filed separately with this Court admitted for

 consideration on the merits.

 Dated: August 13, 2021                             By: /s/ Jason L. Ott
                                                    Jason L. Ott (PA Bar No. 307212)
                                                    Ron G. Jones (PA Bar No. 208045)
                                                    Jackson Kelly PLLC
                                                    501 Grant Street, Suite 1010
                                                    Pittsburgh, PA 15219
                                                    Phone: 412-434-8055
                                                    jason.ott@jacksonkelly.com
                                                    ron.jones@jacksonkelly.com

                                                    ***and***

                                                    Christopher P. Parrington (Pro hac vice)
                                                    Andrew R. Shedlock (Pro hac vice)
                                                    Kutak Rock LLP
                                                    60 South Sixth Street, Suite 3400
                                                    Minneapolis, MN 55402
                                                    Phone: 612-334-5000
                                                    christopher.parrington@kutakrock.com
                                                    andrew.shedlock@kutakrock.com

                                                    Attorneys for Defendant Boustead
                                                    Securities, LLC




                                                3
 4845-7302-9569.1
 4822-4369-2021.v1
